S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 203RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 9th day of February, 2018, the
cause on appeal to revise or reverse the judgment between

 DAVID EDWARD BUTLER, Appellant                      On Appeal from the 203rd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-00420-CR          V.                      Trial Court Cause No. F-1641680-P.
                                                     Opinion delivered by Justice Boatright.
 THE STATE OF TEXAS, Appellee                        Justices Francis and Evans participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that appellant pled true to the enhancement paragraph and that the trial court found
such paragraph to be true.

       As REFORMED, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 7th day of June, 2018.




   5                    LM LISA MATZ, Clerk